Appeal from an order granted at a Special Term of the Supreme Court, Montgomery county, correcting the judgment herein and directing that there be added thereto interest on the verdict rendered from the date of death of the decedent to the date of the rendition of said verdict. The action was brought by the plaintiff under the *902Federal Safety Appliance Act and the Federal Employers’ Liability Act. The jury rendered a verdict of $30,000, upon which judgment was entered. Thereafter plaintiff moved for an order directing that interest be added thereon from the date of death to the date of the rendition of the verdict and the order was granted therefor, being the order appealed from. Order reversed, on the law, with costs, on the authority of Murmann v. N. Y., N. H. & H. R. R. Co. (258 N. Y. 447) ; and motion denied, with ten dollar's costs. Hill, P. J., Rhodes, McNam.ee and Crapser, JJ., concur.